Citation Nr: 9910976	
Decision Date: 04/21/99    Archive Date: 04/30/99

DOCKET NO.  97-30 107	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for residuals of a 
right hand injury.


ATTORNEY FOR THE BOARD

Todd R. Vollmers, Associate Counsel



INTRODUCTION

The veteran had active service from January 1973 to March 
1973.

This case came before the Board of Veterans' Appeals (Board) 
on appeal from a decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Roanoke, Virginia in May 
1997 that found that no new and material evidence had been 
submitted to reopen the veteran's claim for service 
connection for residuals of a right hand injury.

In addition, it is noted that in February 1998 the veteran 
submitted a claim for a total rating based on 
unemployability.  The RO issued a rating decision in April 
1998 that denied benefits, and, since no notice of 
disagreement has been received following notification of the 
decision, the issue is not currently before the Board.


REMAND

The record shows that the veteran's claim for service 
connection for residuals of a right hand injury was denied by 
a Board decision in September 1982.  In April 1997 and 
February 1998, the veteran submitted evidence in support of 
an application to reopen his claim.  

In rating decisions in January and May 1997, and in a 
statement of the case in June 1997 and supplemental statement 
of the case in March 1998, the RO found that the evidence 
added to the record since September 1982 was not new and 
material as there was no reasonable possibility that the new 
evidence submitted with the current claim would change the 
prior denial of service connection for residuals of a right 
hand injury.

The Board notes that a recent decision of the United States 
Court of Appeals for the Federal Circuit in Hodge v. West, 
155 F.3d 1356 (Fed. Cir. 1998), invalidated the holding of 
the United States Court of Appeals for Veterans Claims 
(formerly the United States Court of Veterans Appeals) 
(Court) in Colvin v. Derwinski, 1 Vet. App. 171 (1991) that 
had established a "bright line" definition of what 
constitutes "material evidence" in the context of an 
application to reopen a claim for service connection (that, 
to be material, the newly submitted evidence must present a 
reasonable possibility of changing the outcome), in favor of 
the existing regulatory framework of 38 C.F.R. § 3.156.  The 
Federal Circuit noted that the threshold for determining 
whether evidence was new and material under that standard was 
rather low.  

According to the provisions of § 3.156(a), new and material 
evidence means evidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which, by itself or in 
connection with evidence previously assembled, is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  

Moreover, in Winters v. West, No. 97-2180 (U.S. Vet. App. 
Feb. 17, 1999) (en banc), subsequent to the Federal Circuit's 
Hodge opinion, the United States Court of Appeals for 
Veterans Claims set forth a three-step process to be used for 
reopening claims: first, VA must determine whether new and 
material evidence has been presented under § 3.156(a); 
second, if new and material evidence has been presented, 
immediately upon reopening VA must determine whether, based 
upon all the evidence and presuming its credibility, the 
claim as reopened is well grounded pursuant to 38 U.S.C.A. 
§ 5107(a); and third, if the claim is well grounded, VA 
should evaluate the merits after ensuring that the duty to 
assist under 38 U.S.C.A. § 5107(b) has been fulfilled.  

In light of the fact that the record indicates that the RO 
considered at least part of the recently submitted evidence 
in this case under the Colvin standard that was invalidated 
by the Federal Circuit, it would be prejudicial to the 
veteran for the Board to proceed with final appellate 
consideration of his claim before the RO has reviewed the 
evidence that has been added to the record since September 
1982 under the current legal standard.  

Therefore, this case is REMANDED for the following additional 
action:  


Thereafter, the RO should review the 
evidence that has been added to the 
record since the September 1982 Board 
decision which denied service connection 
for residuals of a right hand injury, 
using the standard set forth by the 
Federal Circuit in Hodge and following 
the process set forth by the Court in 
Wilkins.  If action taken remains adverse 
to the veteran, he should be furnished 
with a supplemental statement of the case 
that discusses the evidence in 
conjunction with the pertinent law and 
regulations, and he should be given an 
opportunity to respond.  

Thereafter, the case should be returned to the Board, if in 
order. The veteran need take no action until otherwise 
notified, but he may furnish additional evidence and argument 
while the case is in remand status.  Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 
(1995).  By this REMAND, the Board intimates no opinion, 
either legal or factual, as to any final determination 
warranted in this case.  The purpose of this REMAND is to 
provide the veteran with due process.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 

directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	C. W. Symanski
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).









